DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 6,860,718 B2) hereinafter Suzuki in view of Mitsuhashi et al. (US 2010/0172749 A1) hereinafter Mitsuhashi.
Regarding claim 1, Suzuki teaches an axial flow turbine (10) comprising: 
a diaphragm outer ring (17) provided on an inner- circumference side of a casing (11) (Fig. 1; Col. 8,  line 49-Col. 9, line 5); 
a plurality of stator blades (19) that are provided on an inner-circumference side of the diaphragm outer ring and arrayed in a circumferential direction (Fig. 1);

a rotor (26) (Fig. 1); 
a plurality of moving blades (15, 36) that are provided on an outer-circumference side of the rotor and arrayed in the circumferential direction so as to be positioned on a downstream side of the plurality of stator blades (Fig. 1, Col. 8,  line 49-Col. 9, line 5); 
a shroud (37) that is provided on an outer-circumference side of the plurality of moving blades (Fig. 1, Col. 8,  line 49-Col. 9, line 5); 
a main flow path (A) through which a working fluid is distributed, the main flow path being constituted by a flow path formed between an inner circumferential surface of the diaphragm outer ring and an outer circumferential surface of the diaphragm inner ring (Fig. 1) and a flow path formed between an inner circumferential surface of the shroud and an outer circumferential surface of the rotor (Fig. 1); 
and a cavity (space between inner surface of the diaphragm inner ring and outer surface of the rotor) into which part of the working fluid flows from an upstream side of the stator blades in the main flow path and out of which the part of the working fluid flows to a downstream side of the stator blades in the main flow path, the cavity being formed between the diaphragm inner ring and 25the rotor (Fig. 1), wherein the outer circumferential surface of the rotor has a plurality of protruding portions (28) and a plurality of depressed portions (29) that are each arranged alternately in the circumferential direction (Fig. 1, Col. 9, lines 6-18).
Suzuki does not explicitly disclose each of the plurality of protruding portions is formed in an area including an upstream edge position of the moving blade in the 
However, Mitsuhashi teaches a turbomachine comprising a rotor (102) and a plurality of rotor blades (14) extending from an outer circumferential wall (31) of the rotor (Fig. 4, paras. 0024, 0035-0042). The outer wall of the rotor is formed to include a plurality of depressions (90, 91) and a plurality of protrusions (formed between adjacent depressions) (Fig. 4, paras. 0035-0042). Suzuki further teaches each of the plurality of protruding portions is formed in an area including an upstream edge position of the moving blade in the circumferential direction, and including an upstream edge position of the outer circumferential surface of the rotor in an axial direction, and each of the plurality of depressed portions is positioned between upstream edges of moving blades adjacent to each other in the circumferential direction and is formed in an area including the upstream edge position of the outer circumferential surface of the rotor in the axial direction, and extends along a relative flow direction, relative to the rotor, of the working fluid having passed through the stator blades in the main flow path (Figs. 4-8; paras. 0035-0042).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Suzuki by having the protrusions and the 
Regarding claim 2, Suzuki as modified by Mitsuhashi teaches all the claimed limitations as stated above in claim 1. Suzuki as modified by Mitsuhashi further teaches each of the plurality of depressed portions is formed in an area including an upstream side of the upstream edge positions of the moving blades in the axial direction (Mitsuhashi, Fig. 4).
Regarding claim 3, Suzuki as modified by Mitsuhashi teaches all the claimed limitations as stated above in claim 2. Suzuki as modified by Mitsuhashi further teaches each of the plurality of depressed portions is formed in an area including a downstream side of the upstream edge positions of the moving blades and not including a downstream side of positions where the moving blades have the largest width, in the axial direction (note that the depressions do not extend the entire axial extent of the platform) (Mitsuhashi, Fig. 4).
Regarding claim 4, Suzuki teaches an axial flow turbine (10) comprising: 
a diaphragm outer ring (17) provided on an inner- circumference side of a casing (11) (Fig. 1; Col. 8,  line 49-Col. 9, line 5); 
a plurality of stator blades (19) that are provided on an inner-circumference side of the diaphragm outer ring and arrayed in a circumferential direction (Fig. 1);
 a diaphragm inner ring (18) that is provided on an inner- circumference side of the plurality of stator blades (Fig. 1); 
a rotor (26) (Fig. 1); 

a shroud (37) that is provided on an outer-circumference side of the plurality of moving blades (Fig. 1, Col. 8,  line 49-Col. 9, line 5); 
a main flow path (A) through which a working fluid is distributed, the main flow path being constituted by a flow path formed between an inner circumferential surface of the diaphragm outer ring and an outer circumferential surface of the diaphragm inner ring (Fig. 1) and a flow path formed between an inner circumferential surface of the shroud and an outer circumferential surface of the rotor (Fig. 1); 
and a cavity (space between inner surface of the diaphragm inner ring and outer surface of the rotor) into which part of the working fluid flows from an upstream side of the stator blades in the main flow path and out of which the part of the working fluid flows to a downstream side of the stator blades in the main flow path, the cavity being formed between the diaphragm inner ring and 25the rotor (Fig. 1), wherein the outer circumferential surface of the rotor has a plurality of protruding portions (28) and a plurality of depressed portions (29) that are each arranged alternately in the circumferential direction (Fig. 1, Col. 9, lines 6-18).
Suzuki fails to disclose the inner circumferential surface of the diaphragm outer ring has a plurality of protruding portions and a plurality of depressed portions that are each arranged alternately in the 27circumferential direction, each of the plurality of protruding portions is formed in an area including an upstream edge position of the stator blade in the circumferential direction, and including an upstream edge position of 
However, Mitsuhashi teaches a turbomachine comprising a rotor (102) and a plurality of rotor blades (14) extending from an outer circumferential wall (31) of the rotor (Fig. 4, paras. 0024, 0035-0042). The outer wall of the rotor is formed to include a plurality of depressions (90, 91) and a plurality of protrusions (formed between adjacent depressions) (Fig. 4, paras. 0035-0042). Suzuki further teaches each of the plurality of protruding portions is formed in an area including an upstream edge position of the moving blade in the circumferential direction, and including an upstream edge position of the outer circumferential surface of the rotor in an axial direction, and each of the plurality of depressed portions is positioned between upstream edges of moving blades adjacent to each other in the circumferential direction and is formed in an area including the upstream edge position of the outer circumferential surface of the rotor in the axial direction, and extends so as to be gradually curved from an absolute flow direction of the working fluid having flowed out of the cavity toward an absolute flow direction of the working fluid having passed through the moving blades in the main flow path(Figs. 4-8; paras. 0035-0042). Although the described embodiment is directed to the rotor blades, 
It would have been obvious to one of ordinary skill in the art to provide a plurality protrusions and depressions as taught by Mitsuhashi on an inner circumferential surface of the diaphragm outer ring in order to minimize turbulence (Mitsuhashi, para. 0044).
Regarding claim 5, Suzuki as modified by Mitsuhashi teaches all the claimed limitations as stated above in claim 4. Suzuki as modified by Mitsuhashi further teaches each of the plurality of depressed portions is formed in an area including an upstream side of the upstream edge positions of the stator blades in the axial direction (Mitsuhashi, Fig. 4).
Regarding claim 6, Suzuki as modified by Mitsuhashi teaches all the claimed limitations as stated above in claim 5. Suzuki as modified by Mitsuhashi further teaches each of the plurality of depressed portions is formed in an area including a downstream side of the upstream edge positions of the moving blades and not including a downstream side of positions where the stator blades have the largest width, in the axial direction (note that the depressions do not extend the entire axial extent of the platform) (Mitsuhashi, Fig. 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920.  The examiner can normally be reached on M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745